DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-24-2020.
Applicant’s election without traverse of the method invention (claims 1-18) in the reply filed on 08-24-2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20190067016) in view of Drake (J. Vac. Sci. Technol. A 34, 051403 (2016)).
Zhu is directed towards a process of depositing a molybdenum seed layer on a substrate followed by a molybdenum bulk material layer [0038-0039].  It further teaches that the seed layer may contain up to 10% carbon, making it a molybdenum carbide seed layer of a composition that overlaps with applicant’s claimed ratio of molybdenum to carbon, and it is readily apparent that it will further include MoC or Mo2C, since the carbon present in the molybdenum, statistically there will be some bonded to the molybdenum, which reads upon this limitation (the examiner notes that the claim only requires the presence of MoC or MoC2, which certainly will be present, not that the layer be entirely made from them) [0064].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” (claims 3 and 7). Zhu teaches depositing the seed layer at a thickness that is more preferably between 30-70 angstroms, which anticipates applicant’s claimed ranges [0018].  Zhu teaches depositing a bulk layer of molybdenum (on top of the seed layer) [0038-0039], and the bulk molybdenum layer can be pure molybdenum [0064] from which it being metallic is readily apparent. 

However, Drake teaches that there are several known effective molybdenum precursors, including MoCl5 and other halide based ones (introduction paragraph 3), but further teaches using Bis(ethylbenzene)molybdenum, which is a bis(alkyl-arene)molybdenum as a precursor to deposit molybdenum films via chemical vapor deposition (atomic layer deposition is a kind of CVD) onto a substrate, so it is contacting a substrate with the precursor vapor to deposit a film (abstract and section IIIC).  It teaches Bis(ethylbenzene)molybdenum is a known commercially available and effective precursor for molybdenum films (Introduction).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use Bis(ethylbenzene)molybdenum as the molybdenum precursor in the process of Zhu because it was a known effective precursor (and known alternate to halide including ones) to deposit molybdenum films and doing so would produce no more than predictable results (claims 1-2).
Claim 4: Zhu teaches the deposition temperature can be 300oC, and the substrate is in the reactor, and so at that temperature, so that is the substrate temperature [0024], which anticipates applicant’s range.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have a substrate temperature of 300oC, since that was taught to be an appropriate deposition temperature to deposit such molybdenum carbide films.
Claim 5: Zhu teaches depositing the films at pressures that are more preferably between 4 and 20 torr, which anticipates applicant’s claimed ranges [0027].
Claim 8: Zhu teaches that the surface of the substrate (that the seed layer is deposited on) may be titanium nitride [0014-0015].
Claims 9-10: Zhu teaches that the surface of the substrate is 3 dimensional, including as part of a 3DNAND device comprising vertical walls separated by wells, the walls including horizontally extending ribs and pockets [0011-0013], and as shown in figure 2, and the method comprises depositing a layer of molybdenum over the surfaces of the ribs and pockets (claims 9-10) [0034-0038].  
Claim 11: Zhu teaches that the 3-d surface’s aspect ratio of depth to width can be greater than 2:1, which overlaps with applicant’s claimed ranges [0035].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claims 13-14: Zhu teaches that the bulk molybdenum layer can be derived from molybdenum pentachloride [0039].
Claim 15: see the previous discussion for claim 4.
Claim 16: Zhu teaches depositing the bulk layer at a thickness that is preferably between 50 and 500 angstroms, which anticipates applicant’s claimed ranges [0021].
Response to Arguments
Applicant's arguments filed 02-11-2022 have been fully considered but they are not persuasive in view of the amended grounds of rejection.
The amended limitations have been considered above.  Zhu teaching that the layer can be up to 10% carbon, it follows that a large amount of the layer can be MoC or Mo2C as the carbon will bond to the molybdenum.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712